*340On Motion for Rehearing.
(Submitted June 3, 1901. Decided June 7, 1901.)
MR. JUSTICE MILBURN
delivered the opinion of the Court.
In the matter of the motion of appellants for a rehearing, the court is of the opinion that the motion should be denied. Examination of the argument of appellants filed with the motion discloses the fact that the language and tone of the brief are disrespectful to this court. It will be sufficient- in this connection to quote the following paragraphs from the brief, to-wit:
“I realize that compared with many of the matters which draw so heavily upon the time and attention of the court that this case is a small one. It is, however, large for the parties interested, and its correct solution means as much or more to them as the proper disposition of the great cases means to the parties interested in them.
“It is of course to be regretted that the record is obscure in some parts, but this does not relieve the court from its obligation to study the record and try to understand it.
“Will the court kindly point out anywhere in the record any evidence which tends to overcome this 'prima, facie case made by plaintiff against himself.
“Now, I do not believe and I cannot believe that this court is ready to establish so absurd a principle of equity jurisprudence as to hold that when defendants hafl need of water and there was abundance in the reservoir and they could fill their ditches and laterals and at the same time let the main ditch run as full as it .could get, that they must stop the use of this water so as toi let plaintiff run water up hill, because he was so shiftless that he would not put his ditch to a proper grade; and yet that is just what this court does say in its opinion.
*341“T do not believe that this court with its eyes open will perpetrate any such outrage as this.
“I deny the legal or moral right of this court to make the defendants assume the burden of compensating plaintiff for that which has resulted from his own fault, and the last quotation made above from the court’s opinion shows that it has undertaken to do this very thing.”
The only inference possible or proper to be drawn from this language is that it is not respectful. The arguments contained in the brief of counsel are not such as to convince this court that there is any reason why a brief, disrespectful in tone as this is, should be retained in the files and made the subject of further consideration. The brief is stricken from the files and the clerk is directed to return it to counsel for appellants. The motion for a rehearing is denied.

Motion denied.